Per Curiam.
This is a personal injury action brought by Primiano against Venuto and another for injuries sustained by Primiano when he was struck by an automobile then personally operated by the defendant Venuto. There was a trial to a jury resulting in a verdict of $2,500 for plaintiff. From the order overruling the motion for a new trial the defendant Venuto appeals.
But two assignments of error are presented by appellant’s brief for the consideration of this court,' viz.: The verdict and judgment .are not sustained by sufficient evidence; and the amount thereof is excessive. The cor*880rectness of the- instructions given by the trial court in submitting the case to the jury are not questioned by appellant, save and except that he contends that the court erred in overruling his motion for a directed verdict at the close of the evidence. It follows that, in all respects and in .all essentials, we have here presented as a primary question: Did the jury correctly apply to the evidence presented to them the rules of law contained in the instructions of the court?
The record before us discloses, as is usual in cases of this class, conflicting evidence as to the material facts of the transaction involved. This conflict was, of course, for the jury to resolve and determine. Of the credibility of witnesses the jury necessarily were the proper judges. In this aspect of the case it is plain that there is in the record testimony which, if believed, is ample to establish the defendant’s negligence, negative contributory .negligence on the part of plaintiff, and to support the amount of the recovery. It would serve no good purpose to detail this evidence at length.
It follows, therefore, that the action of the trial court complained of is amply supported by the record before us, and is, in all things,
Affirmed.